Citation Nr: 1715823	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-11 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, inter alia, declined to reopen a previously denied claim of service connection for a low back disability.

In January 2013, an informal hearing conference with a Decision Review Officer (DRO) was conducted; a report of that conference is of record.

In February 2016, the Board reopened the previously denied claim of service connection for a low back disability, and remanded the underlying service connection claim to the Agency of Original Jurisdiction (AOJ) for additional development.

The Board notes that this matter does not appear to have been recertified to the Board.  However, certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  As the Board is remanding the claim of service connection for a low back disability, there is no prejudice to the Veteran in proceeding with the matter at this time.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he has a current low back disability that is related to in-service injury.  More specifically, he has contended that his back gave out and he collapsed to the ground during a physical training activity, which included carrying someone of equal weight or heavier to the mess hall.  In this regard, he has also indicated that he continued to experience back pain ever since that injury.  He further indicated that he stopped seeking treatment in service for his back pain because he grew tired of being yelled at, and that he self-medicated with alcohol.  See January 2013 DRO Informal Conference Report.

As previously mentioned, in February 2016, the Board remanded the claim on appeal for additional development.  In particular, although a VA examination and medical opinions were previously obtained, the Board remanded the claim for a new VA examination and medical opinion because it determined that the issue should be framed as a claim based on in-service occurrence of a low back disability, rather than one of aggravation of a pre-existing injury.  

Accordingly, in March 2016, the Veteran underwent a new VA examination and another medical opinion was obtained.  In this regard, the March 2016 VA examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by service.  He reasoned that although the Veteran complained of acute back strain problems in service, "there is no OBJECTIVE evidence to show this became a chronic or surgical or disabling condition."  He further reasoned that "[g]iven the typically marginal, unclear, (or absent), orthopaedic entries often seen with Military Service Medical Treatment Records, (STRs), amount of elapsed time, repetitive use syndromes that cause wear and tear on the m[usculo]skel[etal] system, natural aspects of m[usculo]skeletal genetics or aging, and any undocumented, claimed or unclaimed injuries or orthopaedic invasive procedures after the service, any of the above conditions/situations could have caused or aggravated the same present findings."

The above opinion is ambiguous and therefore inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Winsett v. West, 11 Vet. App. 420, 424 (1998) (disfavoring terminology equivalent to "may or may not"); see also 38 C.F.R. § 4.2 (2016) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes).  Notably, in his rationale, the VA examiner stated that "any of the above conditions/situations could have caused or aggravated the same present findings."  Additionally, the VA examiner's reliance on "OBJECTIVE evidence" implies that the absence of contemporaneous medical evidence was the basis for his opinion, which would be improper.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  In this regard, lay statements can provide sufficient evidence upon which to base a positive nexus opinion if a medical professional concludes that the current disability is due to disease that had its onset in or is related to service.  

The Board notes that, in addition to the above, in March 2016, the VA examiner opined that the Veteran's low back disability was not aggravated beyond its natural progression by service.  However, as previously determined and discussed in the February 2016 Board remand, the Board, again, emphasizes that, as no low back disability was noted on the service entrance examination, the Veteran is presumed to have been in sound condition when he entered service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).

Based on the foregoing, the Board finds that the March 2016 VA opinion is inadequate to determine whether the Veteran's claimed low back disability was incurred in or is related to service.  Given the complex nature of the medical question involved, the Board finds that an additional medical opinion by an appropriate specialist physician is therefore warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the matter is being remanded, updated VA treatment records should be obtained. In this regard, the record currently contains VA treatment records dated until February 2016.  To ensure that the record is complete, records dated since February 2016, if any, should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records, to include records dated since February 2016, if any.

2.  Obtain an opinion from an appropriate specialist physician as to the nature and etiology of the Veteran's current low back disability.  The claims file must be sent to the designated physician for review.

The physician should indicate whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability had its onset in or is related to service, to include the Veteran's claimed in-service injury during a physical training activity, which included carrying someone of equal weight or heavier to the mess hall, and low back symptoms experienced in service.

The physician is advised that the Veteran is competent to report symptoms and that his reports must be taken into account in formulating the requested opinion.  The absence of contemporaneous medical evidence should not be a basis for the opinion.

A complete rationale should accompany any opinion provided.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




